DETAILED ACTION (Corrected)
This Corrected Action is in response to IDS filed on 02/20/2022 after Noticed of Allowance on 02/02/2022.  The IDS filed does not affect the allowability of the claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2022 was filed after the mailing date of the Noticed of Allowance on 02/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
It is acknowledged that claims 1, 9 and 17 have been amended to include the allowable subject matter indicated in the previous Office Action (9/29/2021).  Claims 2, 3, 10 and 11 has been cancelled.
EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s amendment is provided to resolve minor claim dependency issues.  The application has been amended as follows:
4.  (Currently Amended) The method according to claim 1, wherein using the query element in the shortest document collection as the traversal starting point to search each of the remaining document collections for the query element comprises: 
matching a query element with a current sorting serial number in the shortest document collection against elements in the remaining document collections; 
when no element matching the query element with the current sorting serial number is found in at least one of the remaining document collections, matching a query element with a next sorting serial number in the shortest document collection against the elements in the remaining document collections; and 

using the query element with the current sorting serial number as an element of the document intersection, and 
matching the query element with the next sorting serial number in the shortest document collection against the elements in the remaining document collections.
8. (Currently Amended) The method according to claim 1, wherein obtaining the document intersection of the at least two document collections by using the determined intersection algorithm comprises: 
when the length difference between the at least two document collections does not meet the preset condition, using a query element in an interested document collection of the at least two document collections as a traversal starting point to search each of remaining document collections for the query element; and 
when the query element exists in each of the remaining document collections, using the query element as an element of the document intersection, wherein 
a previous query element is from the interested document collection and the previous query element is determined as an element of the document intersection; or 
the interested document collection is first determined not to have the previous query element and a sorting serial number of the query element is a next sorting serial number of the previous query element.
12. (Currently Amended) The document server according to claim 9, wherein when using the query element in the shortest document collection as the traversal starting point to 
match a query element with a current sorting serial number in the shortest document collection against elements in the remaining document collections; 
when no element matching the query element with the current sorting serial number is found in at least one of the remaining document collections, match a query element with a next sorting serial number in the shortest document collection against the elements in the remaining document collections; and 
when an element matching the query element with the current sorting serial number is found in all the remaining document collections, use the query element with the current sorting serial number as an element of the document intersection, and 
match the query element with the next sorting serial number in the shortest document collection against the elements in the remaining document collections.
16. (Currently Amended) The document server according to claim 9, wherein when obtaining the document intersection of the at least two document collections by using the determined intersection algorithm, the processor is enabled by the machine executable instruction to: 
when the length difference between the at least two document collections does not meet the preset condition, use a query element in an interested document collection of the at least two document collections as a traversal starting point to search each of remaining document collections for the query element; and 

a previous query element is from the interested document collection and the previous query element is determined as an element of the document intersection; or 
the interested document collection is first determined not to have the previous query element and a sorting serial number of the query element is a next sorting serial number of the previous query element.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 4-9, 12-17 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: obtaining an intersection of a plurality of documents, for two document collections for which an intersection is to be obtained in a digital search, obtaining document collection lengths of the document collections, the document collection length of the document collection indicates a quantity of documents in the document collection; according to a length difference between the at least two document collections, determining an intersection algorithm for obtaining a document intersection; and obtaining a document intersection of the at least two document collections by using the determined intersection algorithm; where obtaining the document intersection of the at least two document collections by using the determined intersection algorithm comprises: when the length difference between the at least two document collections meets a preset condition, using a query element in the shortest 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 9 and 17.  Therefore claims 1, 9 and 17 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/01/2022